367 Mich. 138 (1962)
116 N.W.2d 231
MOONEY
v.
HILL.
Docket No. 18, Calendar No. 49,189.
Supreme Court of Michigan.
Decided July 2, 1962.
Doozan, Scorsone & Trogan, for plaintiff.
SOURIS, J.
The question presented by this appeal is whether the surviving parents of an adult unmarried male child, who voluntarily contributed to their support, may recover damages for their loss of such *139 support in an action under the wrongful death act.[*]Rytkonen v. City of Wakefield, 364 Mich. 86, decided by this Court subsequent to the entry of the order below from which this appeal is taken, considered, and decided the same question and governs our disposition of this case.
Thomas Mooney was killed in an automobile accident. He was 24 years of age at death and was survived by both parents and 4 brothers and sisters. Appellant, administrator of his estate, sought damages for loss of decedent's support to his parents and the jury was instructed that if it found in plaintiff's favor, it could award damages for such loss of support as well as for other damages proved. A verdict for $8,500 was returned by the jury.
On defendant's subsequent motion for new trial, the trial judge ordered appellant to remit all of the jury verdict except $1,155.44, the exact amount of the burial expense, as a condition of denial of the motion. Upon appellant's refusal to accept the order of remittitur, defendant's motion for new trial was granted and this appeal was thereupon taken upon leave granted.
Decedent's mother had incurred substantial medical expenses over a period of several years prior to his death to pay which his parents' home had been mortgaged. Decedent at the time of his death was paying 1/2 the monthly mortgage payment as well as other expenses of the household. He paid $37.81 each month toward the cost of siding put on the home at a total cost of $2,000; he purchased furniture, household equipment, and clothes for the younger children, and otherwise regularly contributed money and services to his parents. At his death, his father was 55 years old, earning $1.53 an hour, and his mother was 45, then employed as a nurses' aid at *140 about $35 per week. While in military service several years before his death, decedent voluntarily sent his parents for their own use $50 or $60 each month.
The record discloses that decedent, over a period of several years prior to his death, had contributed substantially to the support of his parents and his younger brothers and sisters. As in Rytkonen v. City of Wakefield, supra, p 95, "The assumption of the obligation, even though voluntary and not compelled for whatever reason, was sufficient to place [his parents] in the class of next of kin suffering pecuniary loss recoverable under the death act."
Reversed and remanded for entry of judgment in accordance with the jury's verdict. Costs to plaintiff.
CARR, C.J., and DETHMERS, KELLY, BLACK, KAVANAGH, OTIS M. SMITH, and ADAMS, JJ., concurred.
NOTES
[*]  CL 1948, §§ 691.581, 691.582 (Stat Ann 1959 Cum Supp §§ 27,711, 27.712).